Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 1 of 10 PageID 135




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

UNITED STATES OF AMERICA
and STATE OF FLORIDA,
ex rel. AYMAN DAOUK, M.D.,

               Plaintiff-Relator,

v.                                             Case No. 6:19-CV-825-ORL-40DCI

ORLANDO HEALTH;
PHYSICIAN ASSOCIATES, LLC;
ORLANDO HEALTH PHYSICIAN
GROUP, INC.; and ORLANDO
HEALTH IMAGING CENTERS,

               Defendants.



                                    CASE MANAGEMENT REPORT

        The parties have agreed on the following dates and discovery plan pursuant to Fed.R.Civ.P.

26(f) and Local Rule 3.05(c):

DEADLINE OR EVENT                                                                  AGREED DATE
Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1) as amended        June 19, 2020
effective December 1, 2000) [Court recommends 30 days after CMR meeting]
Certificate of Interested Persons and Corporate Disclosure Statement [each         Completed
party who has not previously filed must file immediately]
Motions to Add Parties or to Amend Pleadings                                       July 19, 2020
[Court recommends 1 - 2 months after CMR meeting]
Disclosure of Expert Reports                             Plaintiff:                July 15, 2021
                                                      Defendants:                  September 13, 2021
[Court recommends last exchange 6 months before trial and 1 - 2 months before
discovery deadline to allow expert depositions]
Discovery Deadline [Court recommends 6 months before trial to allow time
for dispositive motions to be filed and decided; all discovery must be commenced   October 13, 2021
in time to be completed before this date]
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 2 of 10 PageID 136




DEADLINE OR EVENT                                                                  AGREED DATE
Dispositive Motions, Daubert, and Markman Motions [Court recommends no             November 12, 2021
less than 5 months before trial]
Joint Final Pretrial Statement (Including a Single Set of Jointly-Proposed Jury
Instructions, Verdict Form and Voir Dire Questions emailed to:                     January 13, 2022
chambers_FLMD_Byron@flmd.uscourts.gov in Word format), Witness Lists,
Exhibit Lists with Objections on Approved Form) Trial Briefs [Court
recommends 4 weeks before Final Pretrial Conference]
All Other Motions Including Motions In Limine [Court recommends 3 weeks            February 21, 2022
before Final Pretrial Conference]
Final Pretrial Conference [Court will set a date that is approximately 3 weeks     January 3, 2022
before trial]
Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of
filing complaint in most Track Two cases, and within 2 years in all Track Two       April 13, 2022
cases; trial term must not be less than 4 months after dispositive motions deadline
(unless filing of such motions is waived.
Estimated Length of Trial [trial days]                                             5 days
Jury / Non-Jury                                                                    Jury
Mediation                                                 Deadline:                November 2, 2021
                                                          Mediator:                Peter Grilli
                                                          Address:                 3001 W. Azeele Street
                                                                                   Tampa, FL 33609

                                                        Telephone:                 (813) 874-1002
[Absent arbitration, mediation is mandatory; Court recommends either 2 - 3
months after CMR meeting, or just after discovery deadline]
All Parties Consent to Proceed Before Magistrate Judge                             Yes____ No__X__

                                                                                   Likely to Agree in
                                                                                   Future _____
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 3 of 10 PageID 137




I.     Preparation of the Case Management Report

       The parties may communicate with each other electronically or by telephone as long as

they can agree on all significant aspects of this Report. Otherwise, lead counsel must meet in

person for the purpose of preparing and filing the Report. Unless the parties agree to meet

elsewhere, the meeting must be held in the Orlando Division of the Middle District of Florida. The

parties must complete the certification shown below:

       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),1 a meeting was held telephonically on

May 20, 2020 (date) at 4:00 p.m. (time) and was attended by:

                  Name                                                Counsel for (if applicable)

                  Aaron Zandy                                         Defendants

                  Marilyn G. Moran                                    Defendants

                  Ben Curtis                                          Defendants

                  Jill S. Schwartz                                    Plaintiff-Realtor

                  David H. Spalter                                    Plaintiff-Relator

                  John M. Hunt                                        Plaintiff-Relator



II.    Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):



       1
           A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 4 of 10 PageID 138




          The parties __ have exchanged _X_ agree to exchange (check one) information described

in Fed.R.Civ.P. 26(a)(1)(A) - (D) by June 19, 2020 (date).

Below is a description of information disclosed or scheduled for disclosure.

III.      Electronic Discovery

          The parties have discussed issues relating to disclosure or discovery of electronically

stored information ("ESI"), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

          __    no party anticipates the disclosure or discovery of ESI in this case;

          _X_     one or more of the parties anticipate the disclosure or discovery of ESI in this case.

          If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:2

          A. The form or forms in which ESI should be produced.

          B.    Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

          C. Whether the production of metadata is sought for any type of ESI, and if so, what types

of metadata.

          D. The various sources of ESI within a party's control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

          E. The characteristics of the party's information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party's

computer systems.

           2
                See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 5 of 10 PageID 139




        F.     Any issues relating to preservation of discoverable ESI.

        G.     Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, only in the unusual

event an agreement between the parties is insufficient, an Order under Federal Rules of Evidence

Rule 502, If the parties agree that a protective order is needed, they shall attach a copy of the

proposed order to the Case Management Report, together with a statement as to why an

enforceable agreement between the parties is not sufficient. The parties should attempt to agree

on protocols that minimize the risk of waiver. Any proposed protective order shall comply with

Local Rule 1.09 and Section IV.F. below on Confidentiality Agreements.

        H. Whether the discovery of ESI should be conducted in phases, limited, or focused upon

particular issues.

        Please state if there are any areas of disagreement on these issues and, if so, summarize the

parties' positions on each:

        N/A.

        If there are disputed issues specified above, or elsewhere in this report, then (check one):

        ___     one or more of the parties requests that a preliminary pre-trial conference under

Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although this will

be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged

to have their information technology experts with them at the hearing.

        If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed.R.Civ.P.

        _X__      all parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 6 of 10 PageID 140




IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement This

Court has previously ordered each party, governmental party, intervenor, non-party movant, and

Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate Disclosure

Statement using a mandatory form. No party may seek discovery from any source before filing

and serving a Certificate of Interested Persons and Corporate Disclosure Statement. A motion,

memorandum, response, or other paper including emergency motion is subject to being denied or

stricken unless the filing party has previously filed and served its Certificate of Interested Persons

and Corporate Disclosure Statement. Any party who has not already filed and served the required

certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

                               ___X___ Yes

                               _______ No

Amended Certificate will be filed by ___________ (party) on or before __________ date).

       B.      Discovery Not Filed

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local

Rule 3.03 (f). The parties further agree as follows:

       The parties agree to toll/stay all discovery until the Court rules on Defendants’ Motion to

Dismiss, to be filed on or before June 12, 2020. If/when one or more of Plaintiff’s claims survive

dismissal and discovery is underway, the parties agree to work cooperatively during all aspects of

discovery to ensure that discovery requests are proportional to the needs of the case.
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 7 of 10 PageID 141




       C.      Limits on Discovery

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave

of Court, the parties may serve no more than twenty-five interrogatories, including sub-parts.

Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each

deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by

stipulation on other limits on discovery. The Court will consider the parties agreed dates,

deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows:

               1.      Depositions

       None other than permitted by the applicable Rules.

               2.      Interrogatories

       None other than permitted by the applicable Rules.

               3.      Document Requests

       None other than permitted by the applicable Rules.

               4.      Requests to Admit

       None other than permitted by the applicable Rules.

               5.      Supplementation of Discovery

       Within 30 days of discovering the need to supplement, or otherwise as soon as practicable.


       D.      Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a response prior

to the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline. In addition, the parties agree as follows: None at this time.
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 8 of 10 PageID 142




       E.      Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

None at this time.

       F.      Confidentiality Agreements

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the parties to file documents under

seal only upon a finding of extraordinary circumstances and particularized need. See Brown v.

Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

to file under seal requesting such Court action, together with a memorandum of law in support.

The motion, whether granted or denied, will remain in the public record.

       The parties may reach their own agreement regarding the designation of materials as

Aconfidential. There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.       See Local Rule 4.15.      Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that Ano party

shall file a document under seal without first having obtained an order granting leave to file under
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 9 of 10 PageID 143




seal on a showing of particularized need. With respect to confidentiality agreements, the parties

agree as follows:

        The parties will enter into a confidentiality agreement that preserves each party’s
confidential information and includes a claw-back provision in accordance with Fed. R. Evid.
502(e).


         G.     Other Matters Regarding Discovery

         None known at this time.

VI.      Settlement and Alternative Dispute Resolution.

         A.     Settlement

                The parties agree that settlement is _____ likely __X___ unlikely (check one)

                The parties request a settlement conference before a United States Magistrate

Judge.          yes          X    no            likely to request in future

         B.     Arbitration

                The Local Rules no longer designate cases for automatic arbitration, but the parties

may elect arbitration in any case. Do the parties agree to arbitrate?

                    yes   X            no             likely to agree in future

      _______ Binding            _________ Non-Binding

         C.     Mediation

                Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for mediation.

The list of Court approved mediators is available from the Clerk, and is posted on the Court’s web

site at http://www.flmd.uscourts.gov
Case 6:19-cv-00825-PGB-DCI Document 40 Filed 05/26/20 Page 10 of 10 PageID 144




 D.     Other Alternative Dispute Resolution

        The parties intend to pursue the following other methods of alternative dispute resolution:

        Not applicable.



 Date: May 26, 2020

 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
 Unrepresented Parties.

 By: /s/ Jill S. Schwartz_________________       By: /s/ Aaron L. Zandy__________________
     Jill S. Schwartz, Esquire                      Aaron L. Zandy, Esquire
     Florida Bar No. 523021                         Florida Bar No. 0125271
     Email: jschwartz@schwartzlawfirm.net           Email: azandy@fordharrison.com
     David H. Spalter, Esquire                      Marilyn G. Moran, Esquire
     Florida Bar No. 966347                         Florida Bar No. 0163813
     E-mail: dspalter@schwartzlawfirm.net           Email: mmoran@fordharrison.com
     John M. Hunt, Esquire                          Bret C. Yaw, Esquire
     Florida Bar No. 91168                          Florida Bar No. 0100445
     Email: jhunt@schwartzlawfirm.net               Email: byaw@fordharrison.com
     Jill S. Schwartz & Associates                  Ford & Harrison LLP
     655 West Morse Boulevard, Suite 212            300 S. Orange Avenue, Suite 1300
     Winter Park, Florida 32789-3745                Orlando, Florida 32801
     (407) 647-8911                                 (407) 418-2300 Telephone
                                                    (407) 418-2327 Facsimile
      Attorneys for Plaintiff-Relator
                                                     Oliver Benton Curtis, III, Esquire
                                                     Florida Bar No. 0118156
                                                     Email: bcurtis@mwe.com
                                                     McDermott Will & Emery, LLP
                                                     333 S.E. 2nd Avenue, Suite 4500
                                                     Miami, FL 33131-2184
                                                     (305) 329-4442
                                                     (305) 402-6285 Facsimile

                                                     Attorneys for Defendants
